tcmemo_2009_273 united_states tax_court richard and fiorella hongsermeier petitioners v commissioner of internal revenue respondent docket no filed date michael louis minns and enid m williams for petitioners henry e o’neill for respondent background contents i kersting tax litigation through dixon v remand ii dixon v remand proceeding a b houston status conference los angeles status conference and thompson tax records for years other than and - - c d e f g las vegas special session los angeles special session washington d c special session and petitioners’ opening brief our determination of scope of thompson settlement and awards of appellate fees minns’ motion for reconsideration iii the minns law office’s dixon v remand proceeding fee and expense requests discussion i application of sec_6673 a general rules b meaning of incurred under sec_6673 ii reasonable hourly rates a b minns’ and williams’ hourly rates paralegal’s and secretary’s hourly rates iii hours reasonably expended a preliminary comments b reasonably related to dixon v remand proceeding fees incurred during appeal of dixon iii collection bankruptcy and probate matters disciplinary proceedings against mcwade and sims freedom_of_information_act lawsuit client relations motion for reconsideration entries related to l t bradt entries related to joseph nunan chapin billing dispute closed cases overhead expenses a secretary’s services b overtime air conditioning inadequately described entries miscellaneous a b c d minns’ services williams’ services paralegal services total total reductions for entries not reasonably related to dixon v remand proceeding c d reliability of documentation duplicative and excessive efforts excessive fees and expenses reduction for duplicative and excessive efforts conclusion memorandum opinion beghe judge this is the third opinion in our third set of opinions on various petitioners’ applications for attorney’s fees and expenses_incurred in the kersting tax_shelter project litigation after the discovery and disclosure of the misconduct of respondent’s trial counsel in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded per curiam sub nom 26_f3d_105 9th cir on remand dixon v commissioner tcmemo_1999_101 316_f3d_1041 9th cir dixon v on remand dixon v commissioner tcmemo_2006_90 dixon vi supplemented by dixon v commissioner tcmemo_2006_190 dixon viii on appeal 9th cir date and date in our first attorney’s fees opinion dixon v commissioner tcmemo_2000_116 dixon iv supplementing dixon iii we awarded kersting project petitioners attorney’s fees and expenses under sec_6673 b for services in this court rendered by attorneys joe alfred izen jr izen robert allen jones jones and robert patrick sticht sticht during the remand from dufresne 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure in the second set of attorney’s fees opinions dixon v commissioner tcmemo_2006_97 dixon vii and young v commissioner tcmemo_2006_189 we responded to the supplemental mandate of the court_of_appeals for the ninth circuit to rule on kersting project petitioners’ requests for appellate attorney’s fees and expenses_incurred in the dixon v appellate proceeding in dixon vii we awarded appellate attorney’s fees and expenses under sec_7430 to kersting project petitioners represented in the dixon v appeals by porter hedges attorneys john r irvine irvine and his partner henry g binder binder and by michael louis minns minns in young we awarded appellate fees and expenses under sec_7430 to kersting project petitioners represented in the dixon v appeals by izen and jones this third set of opinions pertains to fees and expenses_incurred in this court during the remand from dixon v dixon v remand proceeding which resulted in dixon vi supplemented by dixon viii determining the terms and benefits of the thompson 2respondent and petitioners represented by sticht reached a comprehensive settlement agreement regarding fees and expenses_incurred from through including the dixon v remand proceeding which superseded our award to sticht’s clients in dixon iv on date we ordered respondent to disburse dollar_figure to sticht’s clients in satisfaction of that agreement of this amount approximately dollar_figure was attributable to fees for the services of sticht and his associate in the dixon v remand proceeding settlement in our most recent opinions dixon v commissioner t c __ dixon ix and gridley v commissioner tcmemo_2009_89 gridley ii we awarded fees and expenses under sec_6673 for the respective services of irvine binder and other porter hedges attorneys and of jones in the dixon v remand proceeding in this memorandum opinion we award fees and expenses under sec_6673 for services of minns and his staff on behalf of the hongsermeier test-case petitioners and various non- test-case petitioners in the dixon v remand proceeding a later opinion will deal with the pending motion of other kersting test- case and non-test-case petitioners to recover izen’s fees and expenses_incurred in the dixon v remand proceeding petitioners have submitted an amended request for dollar_figure in fees and dollar_figure in expenses respondent objects to the hourly rates and number of hours claimed as unreasonable respondent requests substantial reductions after considering petitioners’ amended request and respondents’ objections to claimed hourly rates we will reduce 3petitioners’ dockets were consolidated in the dixon v remand proceeding for the purposes of hearing briefing and opinion with other docketed cases of kersting project petitioners represented by irvine izen jones and sticht 4petitioners’ amended fee request states that petitioners are requesting dollar_figure whereas the total hours listed in petitioners’ amended fee request multiplied by the claimed hourly rates come to dollar_figure minns’ hourly rate from dollar_figure to dollar_figure per hour and reduce the claim for the services of his associate enid m williams williams from dollar_figure to dollar_figure per hour we will allow the requested hourly rates of dollar_figure and dollar_figure per hour for services of a paralegal and secretary the rate reductions alone would reduce petitioners’ requested award by dollar_figure dollar_figure attributable to minns and dollar_figure attributable to williams to dollar_figure in response to respondent’s objections to specific items in various categories of services we will reduce petitioners’ requested award by a total of dollar_figure hours for minns williams the paralegal and the secretary amounting to an additional dollar_figure reduction of petitioners’ requested fee award which would leave petitioners a fee award of dollar_figure in addition to the above fee reductions attributable to respondent’s specific objections we will reduce petitioners’ fee award across-the-board by an additional one-third percent of the remaining fee amount amounting to dollar_figure to reflect overlawyering and lack of contemporaneous documentation after subtracting this percentage reduction we hold that petitioners are entitled to a fee award of dollar_figure 5unless otherwise specified all dollar amounts attributable to minns’ and williams’ services have been calculated using reduced rates of dollar_figure per hour for minns and dollar_figure per hour for williams see infra discussion part ii we also reduce petitioners’ requested expenses by dollar_figure leaving an expense award of dollar_figure background the underlying facts in these cases are described in dixon ii dixon iii dixon iv dixon vi dixon vii young v commissioner tcmemo_2006_189 dixon viii dixon ix and gridley ii the parties have provided additional facts in petitioners’ fee request as amended and respondent’s objections the parties have not requested an evidentiary hearing and we have found a hearing unnecessary cf rule a i kersting tax litigation through dixon v remand the kersting tax_shelter litigation arose from respondent’s disallowance of interest deductions claimed by participants in tax_shelter programs promoted by henry f k kersting mr kersting during the late 1970s and the 1980s respondent’s determinations of deficiencies against kersting tax_shelter participants eventually resulted in the docketing of approximately big_number cases in the tax_court most kersting project petitioners entered into piggyback agreements with respondent in which they agreed that their cases would be resolved in accordance with a small number of test cases the hongsermeiers were among the test-case petitioners in dixon ii the court upheld the deficiencies resulting from kersting tax_shelter deductions claimed by the test-case petitioners on date after entry of the court’s decisions in dixon ii respondent’s management discovered that before trial respondent’s trial attorney kenneth w mcwade mcwade and his supervisor honolulu district_counsel william a sims sims had entered into secret settlement agreements with test-case petitioners john r and maydee thompson the thompsons and john r and e maria cravens the cravenses mcwade and sims had not disclosed the thompson and cravens settlements to their superiors the court or the other test-case petitioners or their counsel the primary purpose and final effect of the thompson settlement was to provide the thompsons refunds more than sufficient to pay the fees of luis g decastro decastro the thompsons’ attorney to provide the appearance of independent representation of test-case petitioners in the test-case trial respondent filed a motion for an evidentiary hearing to determine whether the secret settlements had affected the court’s decisions in dixon ii the court denied respondent’s motion for an evidentiary hearing entered decisions giving effect to the thompson and cravens settlements and allowed to stand the decisions sustaining respondent’s adverse determinations against the other test-case petitioners we also denied motions to intervene in the thompson and cravens cases filed by izen and sticht on behalf of certain test-case and non-test-case petitioners the test-case petitioners other than the thompsons and the cravenses and the non-test-case petitioners seeking to intervene appealed to the u s court_of_appeals for the ninth circuit the court_of_appeals vacated our decisions in the test cases holding that an evidentiary hearing was needed to determine whether the misconduct of respondent’s counsel had given rise to a structural defect voiding the judgment in dixon ii as fundamentally unfair or whether despite the government’s misconduct the judgment can be upheld as harmless error dufresne v commissioner f 3d pincite the court_of_appeals directed the tax_court to hold such a hearing and to consider the merits of all motions of intervention filed by affected parties in an unpublished opinion adair v commissioner 26_f3d_129 9th cir the dufresne panel goodwin ferguson and trott jj affirmed our denials of the motions to intervene in the thompson and cravens cases on the ground that those decisions had become final to give effect to the direction of the court_of_appeals in dufresne to consider the merits of all motions to intervene by affected parties we ordered the consolidation of non-test- cases with the remaining test cases for the evidentiary hearing briefing and opinion required by the dufresne mandate in the course of that evidentiary hearing izen sought discovery of documents pertaining to respondent’s conduct after the trial of the test cases izen alleged among other things that respondent after date tried to conceal the fraudulent conduct of the government attorneys in the test cases we denied izen’s discovery requests sustaining various privileges asserted by respondent see dixon iii procedural history of evidentiary hearing iii developments following initial evidentiary hearing c denial of mr izen’s motion to compel production of documents after the evidentiary hearing we issued our opinion in dixon iii generally allowing the court’s decisions in dixon ii to stand and holding that mcwade’s and sims’ misconduct did not create a structural defect that prejudiced the court’s decision in dixon ii but amounted to harmless error however we imposed sanctions against respondent by relieving test-case and non-test- case petitioners of liability for the interest component of the addition_to_tax for negligence under former sec_6653 and the increased interest attributable to the higher rate prescribed in former sec_6621 see dixon iii on date days after issuance of our dixon iii opinion we referred the misconduct of mcwade sims and decastro to the tax court’s committee on admissions ethics and discipline in dixon iv we imposed additional sanctions pursuant to sec_6673 by ordering respondent to pay attorney’s fees of kersting project petitioners to investigate and present the evidence of mcwade’s and sims’ misconduct to the court in so doing we reduced the awards of fees requested in dixon iv by one-third across-the-board to reflect various failures of proof the test-case petitioners again appealed to the court_of_appeals for the ninth circuit we also certified the cases of non-test-case petitioners represented by izen sticht jones and declan j o’donnell o’donnell for interlocutory appeal after various procedural delays described more fully in young v commissioner tcmemo_2006_189 the court_of_appeals accepted the interlocutory appeals of the nontest cases but held them in abeyance pending resolution of the appeals of the test cases in the meantime minns replaced izen as appellate attorney for the dixons the dufresnes and the hongsermeiers later irvine and binder replaced minns as appellate attorneys for the dixons and the dufresnes minns remained appellate attorney for the hongsermeiers and izen remained appellate attorney for the youngs and the owenses and the adair non-test-case petitioners on date another panel of the court_of_appeals d w nelson hawkins and wardlaw jj issued dixon v amended date reversing dixon iii and remanding the test cases the court_of_appeals held that the misconduct of the government attorneys was a fraud on the court for which no showing of prejudice was required dixon v pincite the court_of_appeals directed us to extend the terms of the thompson settlement to appellants and all other taxpayers properly before this court id pincite the court_of_appeals left to our discretion the fashioning of such judgments which to the extent possible and practicable should put these taxpayers in the same position as provided for in the thompson settlement id n the court_of_appeals took no action on our denial of izen’s discovery requests on date another panel of the court_of_appeals for the ninth circuit canby o’scannlain and t g nelson jj remanded the nontest cases that had been appealed and held in abeyance directing further proceedings consistent with dixon v by date minns had began to pursue disciplinary actions against mcwade and sims following what he interpreted as a suggestion or order by a member of the panel that heard oral argument on the appeal that resulted in dixon v minns filed complaints that resulted in suspensions from practice of mcwade and sims by the oregon and arkansas bars respectively and the irs office_of_professional_responsibility on date the tax_court acting on the orders to show cause and the recommendations of the committee on admissions ethics and discipline suspended mcwade and sims from practice before the court6 for years in date the arkansas state bar suspended sims’s license to practice law for year and in date the oregon state bar suspended mcwade’s license to practice for years on date the director of the irs office_of_professional_responsibility suspended mcwade and sims from practice_before_the_irs for an indefinite period ii dixon v remand proceeding on date the tax_court received the primary mandate of the court_of_appeals the primary mandate vacating dixon iii the primary mandate required that we determine the terms of the thompson settlement and enter decisions that to 6on date the tax_court had accepted decastro’s resignation from the tax_court bar 7on date and on date respectively mcwade submitted a petition for reinstatement and a supplement thereto after a hearing and consideration of an additional supplement submitted by mcwade the court in an order dated date denied mcwade’s petition for reinstatement 8on date the court received the supplemental mandate of the dixon v panel directing the court to act on petitioners’ appellate fee requests the extent possible and practicable would put kersting project petitioners in the same position as provided for in the thompson settlement on date respondent filed a motion for a status conference on date the court ordered the parties to file status reports by may by or around may status reports were received from all participating counsel including minns as described in the background statement of dixon ix counsel for all represented petitioners informally agreed that porter hedges would in effect serve as lead counsel in the dixon v remand proceeding through binder porter hedges played the lead role in presenting the petitioners’ case in the dixon v remand proceeding a houston status conference on date we scheduled a status conference to be held in houston on date on date we ordered the parties to file reports of their suggestions for the agenda of that status conference by date counsel for the petitioners whose cases had been consolidated for the dixon v remand proceeding filed their reports o’donnell asserted in his report that kersting project petitioners whose cases had been closed by stipulated decisions the closed cases should also be entitled to the benefit of the thompson settlement the houston status conference lasted days minns appeared and spoke on the first day of the conference williams alone attended the second day but had no occasion to speak at the houston status conference it became obvious that the parties were in substantial disagreement about the terms of the thompson settlement petitioners contended that the thompsons received tax benefits from the thompson settlement that went beyond the stated terms of the settlement and decision documents petitioners also asserted that those benefits extended to taxable years of the thompsons other than and the taxable years at issue in the thompson test cases 9several kersting project petitioners whose cases had been closed by stipulated decisions subsequently filed or attempted to file motions for leave to file motions to vacate those decisions in hartman v commissioner tcmemo_2008_124 hartman i reconsidering and superseding lewis v commissioner tcmemo_2005_205 we held that the thompson settlement sanction will be imposed against respondent in the docketed cases of all kersting project petitioners in which stipulated decisions were entered on or after date the commencement_date of the court’s honolulu trial session at which the court and representatives of the parties agreed to use the test-case procedure in hartman v commissioner tcmemo_2009_124 hartman ii we granted in part motions for reconsideration insofar as they concern the mechanics of implementing the sanctions against respondent in the closed cases b los angeles status conference and thompson tax records for years other than and because the parties could not agree on the terms and benefits of the thompson settlement further evidentiary proceedings were required we scheduled another status conference for date in los angeles at this conference jones complained that respondent had failed to provide transcripts of the thompsons’ tax records jones argued that these records were needed to determine whether the terms and benefits of the thompson settlement extended beyond the years and c las vegas special session on date we issued a scheduling order setting the first session of the evidentiary hearing for date in las vegas the order stated that the hearing was to be held for the sole purpose of determining the terms of the thompson settlement the order further stated that neither appellate fees nor the closed cases would be addressed during the evidentiary hearing on date respondent’s counsel henry e o’neill o’neill informed petitioners that on date he had found the thompsons’ tax records and returns for the years through petitioners cited o’neill’s delay in providing these returns as further evidence of respondent’s efforts to prevent disclosure of the full extent of respondent’s former counsel’s misconduct on september through the court held the first scheduled hearing session in las vegas the thompson records that o’neill had found were received into evidence on the first day of the hearing soon after the session began minns requested the court’s permission to leave pincite a m on the second day of the session so that he could attend other federal court proceedings minns assured the court that williams would take his place for the remainder of the session we granted minns’ request during the afternoon of the first day of the hearing session minns requested the court’s permission to allow tom snell snell an accountant to take minns’ seat at petitioners’ counsel’s table minns explained that snell whose expertise had been sought to establish evidence supporting petitioners’ theories would assist binder with matters related to accounting the court allowed snell to take minns’ seat at the counsel table and minns sat with the audience williams attended the second and third days of the las vegas hearing session in place of minns williams sat with the audience and did not question any witnesses or otherwise appear to participate actively in the proceeding d los angeles special session many factual issues remained unresolved after the las vegas hearing session on date the court issued a scheduling order continuing the hearing to date in los angeles williams rather than minns attended the los angeles hearing session williams’ only active_participation in the session was signing a stipulation of facts on behalf of the minns law office otherwise she sat with the audience during the hearing according to williams’ timesheets she spent more than hours at the hearing and conferring with counsel on november and more than hours at the hearing and meeting with a client on november the hearing session followed by a brief meeting in chambers lasted no more than hours on november e washington d c special session and petitioners’ opening brief on date petitioners through binder filed a motion for a third and final evidentiary hearing session on date we issued an order setting the final hearing session to begin date in washington d c on date in washington d c we began the final 2-day session of the dixon v evidentiary hearing williams attended in minns’ place and did not actively participate on the second day of the washington d c session the kersting project petitioners agreed to submit a joint opening brief for which binder would do most of the work counsel for respondent and the kersting project petitioners further informed the court that they agreed that attorney’s fees incurred during the dixon v remand proceeding should be awarded under sec_6673 rather than sec_7430 f our determination of scope of thompson settlement and awards of appellate fees on date binder filed a 189-page joint opening brief signed by all petitioners’ counsel who had participated in the dixon v remand proceeding among the myriad issues addressed in this brief were the treatment of the sec_6651 addition_to_tax as a term of the thompson settlement and the cutoff date of deficiency_interest accruals against kersting project petitioners as well as petitioners’ primary argument that the overall percentage reduction in deficiencies provided by the thompson settlement amounted to approximately percent of the thompson deficiencies on date sticht filed a nine-page supplemental brief arguing for an 87-percent reduction in deficiencies and an earlier cutoff date for interest accruals on the deficiencies on date jones o’donnell and izen filed a 21-page joint supplemental brief arguing primarily that the court should impose as a sanction a 100-percent reduction in the deficiencies on respondent minns did not file a supplemental brief on date we issued our opinion in dixon vi explaining our determination of the terms and benefits of the thompson settlement including a 37-percent reduction of the thompson deficiencies in dixon vii and young v commissioner tcmemo_2006_189 issued may and date respectively we awarded appellate fees and expenses under sec_7430 for services through date the date respondent filed the motion for a status conference g minns’ motion for reconsideration on date minns on behalf of the hongsermeiers filed a motion for reconsideration of our opinion in dixon vi minns’ motion presented two arguments first minns argued that the court should have cut off interest on petitioners’ deficiencies commencing in with the inception of the fraud and not in accordance with respondent’s concession and should have handled the sec_6651 late-filing addition differently second minns argued that the court’s opinion in dixon vi did not adequately address later misconduct of respondent’s attorneys on date we issued dixon viii responding to the hongsermeiers’ motion for reconsideration filed by minns with regard to minns’ first argument relating to the cutoff of interest and treatment of sec_6651 additions to tax we cited 110_tc_440 and noted that we had fully addressed these issues in dixon vi and we declined to do anything further dixon viii n see also 67_tc_643 lowry v commissioner tcmemo_2004_10 estate of scanlan v commissioner tcmemo_1996_414 we responded to minns’ second argument that we had not determined the full extent of the wrong done by the government trial lawyers by noting that izen jones and o’donnell had addressed this subject in their supplemental brief we explained that further inquiries would violate the law of the case and rule_of mandate established by the court_of_appeals for the ninth circuit in dixon v iii the minns law office’s dixon v remand proceeding fee and expense requests respondent in a status report of date pincite n had suggested that petitioners’ counsel submit their fee applications for services in the dixon v remand proceeding to respondent for review before filing them with the court respondent indicated that the possibility exists that 10minns’ arguments had been previously argued in binder’s date opening brief arguing in section iv subsections d and e that petitioners were entitled to interest and penalty reductions and in jones’ date supplemental brief arguing in section vii that the court had not determined the depth of respondent’s counsel’s fraud agreement could be reached at least with respect to some portion and conceivably all of the fees requested in a particular application sticht and irvine responded to this invitation timely by providing contemporaneously created time sheets and expense records to respondent in date sticht began to provide respondent with timesheets and invoices reflecting work performed and amounts paid_by his clients in date irvine began to forward time sheets and other documentation to respondent for review sticht and irvine were thereby able to reach agreement with respondent on the reasonable amounts of their fees and expenses well before we set the time for filing all petitioners’ fee and expense requestsdollar_figure on date we ordered all participating petitioners to submit requests for attorney’s fees and expenses_incurred in the dixon v remand proceeding by date on date jones filed a motion which we granted to extend the time to file all such requests to date minns did not initiate contact with respondent’s counsel on the subject of a negotiated fee and expense award until after our order of date because minns had not prepared 11with respect to sticht’s fees and expenses see supra note with respect to irvine’s fees and expenses see dixon ix contemporaneous timesheets or sent client invoices but was attempting to prepare timesheets on the basis of porter hedges records respondent told minns that it would not be possible to reach agreement before the deadline for filing fee applications and that minns should file his fee application with the court on date williams filed petitioners’ request for an award of attorney’s fees on behalf of the hongsermeiersdollar_figure the request covered fees from date through date and requested a total of dollar_figure in fees and dollar_figure in expenses included with the request was an 84-page form of bill dated date addressed to the hongsermeiers on date respondent filed a response to petitioners’ request for an award of attorney’s fees and expenses noting numerous errors and inconsistencies in petitioners’ request of date for example according to petitioners’ fee and expense application entry for date minns and williams each worked hours that day several other entries conflicted with entries in binder’s and irvine’s timesheets from which minns and williams derived much of the information used to reconstruct their timesheets 12williams was admitted to the texas bar in sticht’s associate boris orlov was admitted to the california bar in sticht charged and respondent agreed to dollar_figure per hour as the rate for orlov’s services in the dixon v remand proceeding moreover according to respondent many of the entries in petitioners’ fee and expense request placed minns or williams at events for which they were not present with the response respondent submitted exhibits a through j listing respondent’s specific objections grouped by category on date williams filed petitioners’ reply to respondent’s response to petitioners’ original fee and expense request as well as an amended fee and expense request unless otherwise specified all references to a fee request are to the amended fee and expense request in their amended request which included another form of bill pages to the hongsermeiers dated date petitioners reduced their requested fee award to dollar_figure but slightly increased the requested expense award to dollar_figure in so doing petitioners corrected some of the inaccuracies described in respondent’s response for example the entries claiming minns and williams had each worked hours on date were each changed to minutes petitioners also conceded that they should not receive any award for fees awarded in dixon vii but they did not concede that they should not receive an award for appellate fees that they had not presented for our consideration in dixon vii in the original request for fees and expenses of date and the amended request of date williams asserted that the hongsermeiers are or remain liable for the requested fees under an executed contract with the minns law office the original and amended request included requests for such ‘fees for fees’ as they have shown and will show to this court plus interest on such fees and expenses beginning date the day the ninth circuit_court of appeals ruling in dixon v was filed the hongsermeier test-case petitioners have never filed a supplemental request for fees for fees petitioners’ reply repeated the assertion that the hongsermeiers are personally liable for massive legal fees but also stated that they are currently joined by thirty-nine piggybackers who helped finance the case post dixon v on date we ordered petitioners to supplement their amended fee request by filing a copy of the fee agreement between the hongsermeiers and minns with respect to the dixon v remand proceeding on date petitioners complied in part with that order by filing a form of fee agreement with petitioner richard hongsermeier fiorella hongsermeier is not included as a party and the agreement is signed and dated date by richard hongsermeier but not by minns the agreement provides for the payment of an up-front fee of dollar_figure plus a monthly fee of dollar_figure until the case has been concluded the agreement contemplates a similar arrangement with at least non-test-case petitioners although williams asserts in the september reply that thirty- nine piggybackers have signed up as yet there is no evidence in the record of the number and identity of non-test-case petitioners who may have joined in this arrangement or of amounts they have actually paid minns for work done in the dixon v remand proceeding other salient terms of the hongsermeier fee agreement include accounting there will be no charges for work already done fees client is responsible for all legal fees on remand client will be credited for payments by other persons who sign up but remains liable for payment of the entire legal fee rates the rate for michael minns is dollar_figure per hour the rate for enid williams is dollar_figure the rate for paralegals is dollar_figure per hour the rate for secretaries is dollar_figure per hour covenant the client agrees and covenants that understands that this agreement is entered into because the firm expects to make a profit on this leg of the case the client understands that the firm may earn substantially more than its normal hourly rate under this agreement or substantially less the firm will pursue it disciplinary proceeding against irs attorneys for the public good on date respondent filed a response to petitioners’ amended fee and expense request on date respondent filed a supplement to the date response respondent observed in the date supplement that in all likelihood the amounts in the amended request for fees and expenses substantially exceeded what minns’ clients had actually paid or were obligated to pay respondent argued that these excess amounts had therefore not been incurred within the meaning of sec_6673 this is an argument that we have rejected in dixon ix with respect to the porter hedges fee arrangement to represent the dixons and the dufresnes in the dixon v remand proceeding without cost to them our remaining tasks are to examine respondent’s general objections to the billing rates claimed by petitioners for the services of minns and his staff respondent’s specific objections to entries for time allegedly spent and related expenses as unrelated to the dixon v remand proceeding and the reliability of documents submitted with petitioners’ fee request we conclude by addressing overlawyering with respect to the time remaining after we have addressed respondent’s general and specific objections i application of sec_6673 discussion the parties agree that attorney’s fees and expenses should be awarded under sec_6673 with respect to all petitioners who participated in the dixon v remand proceeding sec_6673 provides counsel’s liability for excessive costs -- whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct or b if such attorney is appearing on behalf of the commissioner of internal revenue that the united_states pay such excess costs expenses and attorneys’ fees in the same manner as such an award by a district_court a general rules during the kersting tax_shelter litigation this court has awarded attorney’s fees and expenses under sec_6673 incurred in proceedings in this court--dixon iv dixon ix and gridley ii--and under sec_7430 for fees and expenses_incurred in the dixon v appellate proceeding--dixon vii and young v commissioner tcmemo_2006_189 in dixon iv dixon vii young and dixon ix we explained the distinction between fee-shifting prevailing_party statutes such as sec_7430 which are based on substantive policy that prevailing private parties should be able to recover fees and expenses from the government in certain types of cases and fee sanction statutes such as sec_6673 which emphasize punishment and deterrence of litigation misconduct by both private and government attorneys see 501_us_32 498_us_533 496_us_384 fee sanction statutes such as sec_6673 generally are designed to punish and deter litigation misconduct of the parties and sec_6673 in particular is designed to punish and deter the misconduct of the commissioner’s counsel sec_6673 also requires that the fees and expenses awarded be reasonably related to the conduct giving rise to the sanction both sec_7430 and sec_6673 limit the award to reasonable fees and expenses however fee-shifting statutes such as sec_7430 impose additional limitations that do not apply under the fee sanction statutes placing an hourly rate cap on fees imposing a net_worth limitation on taxpayers requesting reimbursement and allowing awards to be made only in favor of prevailing private parties b meaning of incurred under sec_6673 before addressing hourly rates and respondent’s objections to time spent we summarily dispose_of respondent’s argument that we should reduce the award because some portion of the fees and expenses requested has not been incurred within the meaning of sec_6673 respondent argues that the fees and expenses requested have not been incurred to the extent they exceed amounts paid or payable by minns’ clients for legal services in the dixon v remand proceeding this is the same argument respondent made in dixon ix that the fees and expenses claimed by irvine on behalf of his firm for services in the dixon v remand proceeding had not been incurred under sec_6673 because irvine on behalf of his firm had agreed with the dixons and the dufresnes to represent them in the dixon v remand proceeding at no cost except for such fees and expenses as might be allowed by the court in dixon ix we rejected respondent’s argument relying on both sec_6673 and our inherent power to hold that respondent had incurred the obligation to pay those fees and expenses as a result of the misconduct of his attorneys by a parity of reasoning we reject respondent’s similar argument in the case at hand if and to the extent it should turn out that the reasonable fees and expenses respondent is otherwise obliged to pay exceed the total_amounts paid and payable by minns’ clients we hold that respondent will be obliged to pay minns the excessdollar_figure 13our conclusion in this regard renders moot our doubt that the hongsermeiers who filed net_worth affidavits in connection with minns’ request for appellate legal fees under sec_7430 have ever actually been obligated to pay the full amount of minns’ fees and expenses for services in the dixon v remand proceeding one of the orders we shall issue with this opinion will require minns to set forth and substantiate the amounts paid_by the hongsermeier test-case petitioners and his other clients for services in the dixon v remand proceeding pursuant to fee continued we now award fees under sec_6673 for services minns and his staff performed in the dixon v remand proceeding to fix a fee award under sec_6673 we multiply the number of hours reasonably expended by the attorney’s reasonable hourly rate 478_us_546 461_us_424 to calculate the fee award for minns’ services we first determine reasonable hourly rates for minns and his staff and then determine the number of hours minns reasonably expended in the remand proceeding ii reasonable hourly rates the hourly rates petitioners claimed for minns and his staff which respondent argues are excessive are as follows dollar_figure per hour for minns’ services dollar_figure per hour for williams’ services dollar_figure per hour for the paralegal’s services and dollar_figure per hour for the secretary’s services for the reasons discussed below we hold that minns’ and williams’ claimed rates are unreasonably high and should be reduced and that the paralegal’s and the secretary’s claimed rates should be allowed to stand we reduce minns’ rate to dollar_figure per hour and williams’ rate to dollar_figure per hour continued and expense agreements and otherwise minns’ responses to this order will enable us to determine the amounts of reimbursements payable to minns’ various clients and the excess_amount if any payable to minns the reasonableness of an attorney’s hourly rate is determined by the amount that attorneys of like skill in the area would typically be entitled to for similar work 99_tc_533 to determine a reasonable hourly rate for services of minns and his staff we first look to the billing rates of his fellow attorneys in the same matter the dixon v remand proceeding a minns’ and williams’ hourly rates like minns attorneys jones sticht and izen represent private clients from around the united_states in tax controversy work like minns each of these other attorneys is a sole practitioner who served as the primary litigator on behalf of his clients with assistance from an associate attorney and other support staff jones sticht and izen all charged dollar_figure per hour and sticht charged dollar_figure per hour for the services of his associate boris orlov orlov in the dixon v remand proceeding we use the hourly rates of these attorneys and associate as guidelines in determining the proper hourly rates for the services of minns and williams services provided by binder and irvine the attorneys of porter hedges are not directly comparable to those provided by jones sticht izen and minns by informal agreement of all counsel porter hedges through binder played the lead role in representing all petitioners in the dixon v remand proceeding porter hedges is a mid-sized law firm approximately lawyers with greater resources and correspondingly greater overhead costs despite binder’s role as lead counsel his average rate dollar_figure per hour was not much greater than the hourly rate of jones sticht and izen irvine played a restricted role as binder’s managing reviewing partner at porter hedges we regard irvine’s higher average hourly rate dollar_figure per hour for far fewer hours as appropriatedollar_figure although office location can be a factor in determining a reasonable hourly rate it does not outweigh the similarities in the nationwide services provided by jones sticht izen and minns while the offices of porter hedges minns and izen are all in or near houston texas the offices of jones and sticht are in las vegas and los angeles respectively if we were to give office location some weight minns’ services would be more comparable to the services of binder and irvine than to those of sticht and jones however izen’s office is also in the houston area and minns’ services during the dixon v remand proceeding were more like izen’s services than the services of binder and irvine the similarities in the practices of jones sticht izen and minns the similar roles of each in the dixon v remand proceeding and the consistency of the hourly rates of jones sticht and izen outweigh the significance of any differences in their office locations office location is not a factor that 14we note that respondent did not object to irvine’s and binder’s hourly rates influences our holdings of reasonable hourly rates for minns and williams minns’ allowable billing rate should approximate or equal the rate charged by jones sticht and izen williams’ hourly rate should be in the same range as the rate sticht charged for orlov’s services the hourly rate petitioners request for minns’ services dollar_figure per hour is substantially greater than the dollar_figure hourly rate jones sticht and izen charged for their services and the rate petitioners request for williams’ services dollar_figure per hour is substantially greater than the dollar_figure hourly rate sticht charged for orlov’s services the rates petitioners request for minns’ and williams’ services in the dixon v remand proceeding exceed the rates that ‘attorneys of like skill in the area would typically be entitled for a given type of work’ see harper v commissioner supra pincite quoting 495_f2d_448 2d cir we conclude that the reasonable hourly rates for minns’s and williams’ services are dollar_figure and dollar_figure per hour respectively b paralegal’s and secretary’s hourly rates petitioners request dollar_figure per hour for paralegal services and dollar_figure per hour for secretarial services because the rate charged for minns’ paralegal’s services dollar_figure per hour is lower than both the rates of jones’ paralegal dollar_figure per hour and porter hedges’ paralegals dollar_figure per hour we conclude that dollar_figure per hour should be allowed to stand as a reasonable rate for minns’ paralegal’s services minns’ legal secretary provided some services similar to those performed by the paralegal such as drafting some legal documents it would not be unreasonable to charge dollar_figure an hour for services of the secretary for which the paralegal charge would be dollar_figure an hour we conclude that dollar_figure per hour is a reasonable rate for minns’ secretary for the performance of paralegal type services the schedule immediately following reflects petitioners’ amended fee request before and after applying the reduced rates for minns and williams before after hours rate total rate total minns dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure williams dollar_figure dollar_figure dollar_figure paralegal dollar_figure dollar_figure dollar_figure secretary dollar_figure dollar_figure dollar_figure total dollar_figure - dollar_figure - dollar_figure the above reductions in minns’ and williams’ hourly rates reduce petitioners overall request by dollar_figure dollar_figure minus dollar_figure equals dollar_figure iii hours reasonably expended to determine the number of hours minns and his staff reasonably expended on the dixon v remand proceeding we must first eliminate entries that are clearly unreasonable respondent argues that we should reduce petitioners’ requested award because certain categories of fee entries are unrelated to the dixon v remand proceeding or are otherwise excessive or duplicative and because minns’ time entries and billing records are unreliable to be compensable hours expended in litigation must be reasonably related to the dixon v remand proceeding and must not be excessive or duplicative of other counsel’s efforts see hensley v eckerhart u s pincite courts need not award fees for services for which attorneys should not bill their clients 448_f3d_795 5th cir duplicative work efforts are an abuse of billing judgment 146_f3d_899 d c cir 855_f2d_1080 3d cir see also 457_f3d_1180 11th cir gillespie v commissioner tcmemo_2007_202 affd 292_fedappx_517 7th cir 454_fsupp2d_1260 n d ga referencing the analogous language of u s c sec affd 532_f3d_1209 11th cir a preliminary comments before we address respondent’s arguments that certain fee entries are unrelated to the dixon v remand proceeding or otherwise excessive or duplicative and then the reliability of minns’ time records we make some general comments about excessive and duplicative efforts in the dixon v remand proceeding on reflection it appears to us that we permitted the dixon v remand proceeding to become over-lawyered dollar_figure in the absence of any objection or contrary suggestion by respondent we consolidated kersting project cases and allowed test-case petitioners represented by izen minns and irvine and binder and non-test-case petitioners represented by izen sticht and jones and o’donnell to participate in the dixon v remand proceeding the same cases we had consolidated for the purpose of the earlier dufresne remand in response to the dufresne panel’s directive regarding efforts to intervene by affected parties in retrospect the interests of economy and efficiency might well have been better served if we had issued an order to show cause why participation in the dixon v remand proceeding should not be limited to test-case petitioners as they had been represented by three sets of attorneys in the court_of_appeals in 15the table below summarizes the hours and legal fees and expenses by firm and in total kersting project petitioners have requested for attorney services in the dixon v remand proceeding attorney jones minns izen porter hedges total hours fees expenses total big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure in addition respondent agreed that non-test-case petitioners represented by sticht were entitled to recover fees and expenses on the order of hours and dollar_figure for services of sticht and orlov in the dixon v remand proceeding date order see supra note the appellate proceeding culminating in dixon vdollar_figure or if we had been sufficiently prescient to foresee and flexible enough to respond to the leading role that binder would play in the dixon v remand proceeding we might have had porter hedges attorneys provide exclusive courtroom representation relegating other counsel to consulting roles and a watching brief cf eg aarp v eeoc 873_f2d_402 d c cir allowing so many attorneys to participate actively in the dixon v remand proceeding created an atmosphere in which some attorneys needlessly duplicated each other’s efforts we remind counsel that it is an exercise of poor billing judgment to charge clients for excessive or duplicative efforts we need not award fees where counsel have abused their billing judgment by attempting to charge for needless duplications of the efforts of other attorneys in the case we think that minns has abused his billing judgment and that the fees and expenses petitioners claim are excessive and duplicative even after giving effect to the bulk of respondent’s specific objections see infra part iii ddollar_figure 16in the dixon v appeal proceeding briefing and oral argument was limited by the court_of_appeals to the test-case petitioners represented by izen youngs and owenses minns hongsermeiers and binder and irvine dixons and dufresnes non-test-case petitioners represented by jones sticht izen and o’donnell were relegated by the court_of_appeals to a watching brief 17we note that unlike sticht’s request minns’ request shows no evidence that minns actually prepared contemporeous timesheets or that he actually billed his clients for work in the continued b reasonably related to dixon v remand proceeding we now turn to fee entries that respondent specifically objects to on the ground that they are not reasonably related to the remand proceeding the appeal of dixon iii collection bankruptcy and probate matters disciplinary proceedings against mcwade and sims a freedom_of_information_act lawsuit client relations petitioners’ date motion for reconsideration consultations with l t bradt investigative research in connection with former commissioner of internal revenue joseph nunan a billing dispute between minns and jones the closed cases overhead expenses inadequately described entries and other miscellaneous entries fees incurred during appeal of dixon iii respondent objects to petitioners’ original fee request for hours of work amounting to dollar_figure in fees as well as continued dixon v remand proceeding at any time before williams was about to file minns’ fee requests with the court 18two of petitioners’ amended request entries are included in this figure and are not related to services provided in connection with the appeal of dixon iii the two entries are for hours for both minns and williams on date for services provided in connection with the hongsermeiers’ appeal of our dixon iv and dixon viii opinions because these requested fees as well as the requested fees for work done on the appeal of dixon iii are requests for fees concerning appellate matters outside the scope of this case we deal with them together dollar_figure in expenses for services provided in connection with the appeal of dixon iii as follows minns williams paralegal secretary expenses total rate hours dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure respondent argues that these fees are not related to the dixon v remand proceeding and that we have already awarded petitioners attorney’s fees and expenses for dixon iii appellate fees in our dixon vii opinion although petitioners in their response to respondent’s response conceded that they should not receive an award for fees we already awarded in dixon vii petitioners did not adjust their requested award to reflect their concession in their amended request petitioners changed only two of the entries that respondent objects are related to appellate fees namely the two date entries relating to minns’ and williams’ services that petitioners changed from hours to minutes each moreover petitioners argue that the fees relating to the appeal of dixon iii that they are now requesting in the pending request are related to the cost of distributing to petitioners the award we granted in dixon vii we agree with respondent in dixon vii we awarded fees for minns’ services related to the appeal of dixon iii petitioners’ final opportunity to apply for fees related to the appeal of dixon iii has passed therefore we will reduce petitioners’ award by dollar_figure hours amounting to dollar_figure--to reflect the hours to minutes corrections--as well as dollar_figure in expenses minns williams paralegal secretary expenses total amount rate hours dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- --- dollar_figure dollar_figure -- collection bankruptcy and probate matters respondent also objects to petitioners’ fee requests for services relating to petitioners’ collection bankruptcy and probate matters citing dollar_figure hours of services amounting to dollar_figure attributed as follows minns williams paralegal total rate hours amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure respondent concedes that part of the hours claimed by petitioners for a date entry for minns’s services is allowable the entry at issue states that minns reviewed a memorandum concerning texas and florida probate law to which respondent objects and that minns conferred with binder concerning remand issues and the thompson settlement which respondent concedes is allowable the entry at issue does not allocate the time spent on each task and respondent’s objection to this entry does not provide a method of allocation left to our own devices we allocate hours to the review of the memorandum on texas and florida probate law which we disallow as indicated below we also allocate hours to minns’ conference with binder on remand issues and the thompson settlement which we allow as compensable respondent asserts that petitioners’ collection bankruptcy and probate matters are not related to the primary mandate of the court_of_appeals and the dixon v remand proceeding petitioners urge us to award fees for these entries claiming that as a result of respondent’s misconduct various petitioners were financially harmed so as to require the various enumerated services we agree with respondent petitioners’ difficulties in collection bankruptcy and probate matters are not directly related to the dixon v remand proceeding these fees were not incurred at the trial level in the tax_court but rather relate to petitioners’ personal financial and legal problems we therefore reduce petitioners’ requested award by dollar_figure hours of work amounting to dollar_figure in fees related to collection bankruptcy and probate matters and to reflect the hours for minns’ conference with binder on remand issues and the thompson settlement which respondent concedes is allowable minns williams paralegal total rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure disciplinary proceedings against mcwade and sims respondent objects to our awarding fees for minns’ efforts in bringing disciplinary actions against mcwade and sims amounting to dollar_figure hours of services and dollar_figure in fees attributed as follows minns williams paralegal total rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure in their amended request petitioners changed two of the entries that respondent objects to as related to minns’ disciplinary actions against mcwade and sims namely two entries dated date which reduced the hours claimed for services by minns from hours to hours and the hours claimed for services by minns’ paralegal from hours to respondent argues that the attorney disciplinary proceedings were not adequately related to the dixon v remand proceeding we agree with respondent disciplinary proceedings against mcwade and sims are not related to our determination of the terms of the thompson settlement as minns indicated in the hongsermeier fee agreement this was pro bono activity for which he did not expect to be compensated we therefore reduce petitioners’ fee request by dollar_figure hours of services amounting to dollar_figure to reflect the amended date entries reducing the hours claimed for minns’ services from hours to hours and the hours claimed for minns’ paralegal from hours to dollar_figure hours minns williams paralegal total rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure freedom_of_information_act lawsuit petitioners’ fee request also includes entries relating to a freedom_of_information_act lawsuit that minns brought to obtain irs personnel records as part of an effort to determine the full extent of irs misconduct in connection with the thompson settlement amounting to dollar_figure hours of services and dollar_figure in fees attributed as follows minns williams paralegal total rate hours amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure while the personnel records that minns sought may have been of use in the disciplinary proceedings against mcwade and sims the records have no bearing on our reconstruction of the terms of the thompson settlement and are not sufficiently related to the dixon v remand proceeding as a result we reduce petitioners’ request by dollar_figure hours of services amounting to dollar_figure client relations respondent objects to entries that respondent refers to as client relations which respondent asserts should be disallowed these entries total dollar_figure hours amounting to dollar_figure attributed as follows minns williams paralegal secretary total amount dollar_figure dollar_figure dollar_figure dollar_figure rate hours dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure in their amended request petitioners removed entries amounting to dollar_figure hours of minns’ services concerning items that respondent argues should be disallowed because they concern client relations after removal of the dollar_figure hours the remaining entries total dollar_figure hours amounting to dollar_figure attributed as follows minns williams paralegal secretary total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure of the remaining entries most relate to generalized client relations respondent’s specific objections to several entries related to client relations lead us to conclude that some of those entries should be completely disallowed--eg communications with pro_se petitioners fully allowed--eg entries relating to compensable calculations of clients’ deficiencies or partially allowed--ie entries that are only partially attributable to client relations nevertheless we are satisfied that in addressing the entries relating to client relations together we will arrive at an overall result approximating the result we would arrive at if we were to address the remaining entries by breaking them down into specific subcategories therefore we will address the remaining entries as though they are all generalized client relations petitioners argue that the remaining entries of communications between counsel and various clients were directly related to the dixon v remand proceeding we agree with respondent’s objection in part but decline to disallow entries related to client relations in their entirety we may award fees for time spent on client relations if that time is sufficiently related to the matter entitling petitioners to a fee and expense award dixon vii gridley ii where petitioners do not provide the subject matter for client communications we may determine that a portion of those communications is compensable dixon vii gridley ii in dixon vii and young in applying sec_7430 and in gridley ii in applying sec_6673 we determined that if it was not clear that a fee or expense entry describing client communications was compensable we would assume percent of the time spent on the communication is compensable in dixon vii we addressed the issue of client relations when we evaluated whether to award fees related to binder’s and irvine’s client conferences because we did not know the subject matter of these conferences we assumed that percent of the time spent in the conferences related to the appeal the matter for which we were then awarding fees and the remaining percent related to noncompensable unrelated matters client relations and hand holding we then awarded fees for the remaining portion of the time which we allocated to appeal- related matters in young v commissioner tcmemo_2006_189 we continued this approach in evaluating fee and expense entries that did not specify the subject matter of client communications we allocated percent of those communications to the appeals granting an award for that portion of the time and percent to unrelated noncompensable matters in gridley ii we applied the foregoing approach established in dixon vii and young in evaluating client relations entries for the purposes of a request for fees and expenses under sec_6673 using this approach we reduced petitioners award by percent of requested fees and expenses relating to client communications where the subject matter of those communications was unclear here we apply the approach used in dixon vii young and gridley ii in evaluating client relations entries we therefore reduce petitioners’ award by percent of the remaining client relations entries or dollar_figure hours amounting to dollar_figure attributable as follows minns williams paralegal secretary total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure motion for reconsideration petitioners’ original fee application included dollar_figure hours of services related to the hongsermeier test-case petitioners’ date motion for reconsideration for which petitioners claim dollar_figure in fees attributable as follows minns williams paralegal total rate hours dollar_figure -- dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in their amended request petitioners removed a date entry of dollar_figure hours of minns’ services for an item that respondent objects is related to a motion for reconsideration of this court’s dixon vi opinion and therefore is not allowable in this proceeding respondent argues that because the date motion for reconsideration was frivolous and that any related fees were not reasonably incurred we should disallow fees for services related to the motion for reconsideration because some of the arguments in the motion are being made by some test-case petitioners in the pending appeals of dixon vi and viii we do not characterize these arguments as frivolous however we still agree that the fee request for work on the motion for reconsideration should be disallowed petitioners’ motion for reconsideration was nothing more than a rehash of arguments in the briefs previously filed by binder jones and sticht we will reduce petitioners’ award by dollar_figure hours amounting to dollar_figure in fees to reflect the removal in petitioners’ amended request of the date entry for dollar_figure hours of minns’ services minns williams paralegal total amount dollar_figure dollar_figure dollar_figure dollar_figure rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure entries related to l t bradt respondent objects to hours of services amounting to dollar_figure that are related to minns’ and williams’ communications with l t bradt attorney for kersting those hours are attributable as follows minns williams total amount rate hours dollar_figure dollar_figure dollar_figure big_number --- dollar_figure big_number dollar_figure respondent claims that any communications with bradt were not reasonably related to the proceeding on remand we agree bradt represented kersting during the original trial of the test cases during the evidentiary hearing and in kersting’s personal deficiency case assigned docket no see kersting v commissioner tcmemo_1999_197 petitioners did not respond to respondent’s objections or otherwise enlighten the court as to the purpose or benefits to petitioners of the consultations with bradt and we disallow them in their entirety entries related to joseph nunan respondent objects to hours of entries amounting to dollar_figure for research related to former commissioner of internal revenue joseph nunan nunan those hours are attributable as follows minns paralegal secretary total amount dollar_figure dollar_figure rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure we agree with respondent the career of nunan who resigned in disgrace from the bureau of internal revenue more than years before the issuance of dixon ii bears no relationship to the dixon v remand proceeding accordingly we reduce petitioners’ award by hours of services amounting to dollar_figure chapin billing dispute respondent objects to dollar_figure hours of entries related to a billing dispute between minns and jones those hours are attributable as follows amount minns dollar_figure dollar_figure william sec_175 dollar_figure total --- dollar_figure big_number rate hours dollar_figure both minns and jones had filed entries of appearance for petitioners bryce h and reba e chapin the chapins on date jones and o’donnell filed a joint entry of appearance for the chapins on date o’donnell filed a notice with the court designating jones as counsel to receive service on date o’donnell filed a motion to withdraw from representation of the chapins which we granted on date subsequently on date minns and williams filed an entry of appearance on behalf of the chapins jones never filed a motion to withdraw as counsel however on date it was minns who signed the chapins’ stipulated decision documents as of the date of this opinion jones remains the attorney of record for the chapins the billing dispute between minns and jones is not something for which minns could bill petitioners under hensley v eckerhart u s pincite it would be inappropriate to award fees for work related to a billing dispute even though the clients might have been willing to pay for such services if they really wanted to replace their prior counsel we do not believe that respondent should be saddled with these fees accordingly we reduce petitioners’ award by dollar_figure hours of services amounting to dollar_figure in fees closed cases respondent also objects to dollar_figure hours of entries related to motions to vacate stipulated decisions in cases settled before and after the trial in dixon ii those hours are attributable as follows rate hours dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure minns williams paralegal dollar_figure dollar_figure total --- dollar_figure dollar_figure we agree with respondent as to dollar_figure hours respondent objected to on the grounds that those entries were related to closed cases which are the subject of our later opinions in hartman i and ii and are not reasonably related to the dixon v remand proceeding early on in the dixon v remand proceeding we made it clear that the subject of reopening the closed cases would not be addressed in the dixon v remand proceeding accordingly in regard to petitioners’ fee request in relation to closed cases we will reduce petitioners’ award by dollar_figure hours amounting to dollar_figure in fees which are attributable as follows rate hours dollar_figure dollar_figure dollar_figure minns williams paralegal dollar_figure dollar_figure --- dollar_figure dollar_figure total amount dollar_figure dollar_figure the remaining hours relate to entries on date which state that minns and williams each spent dollar_figure hour to review motion to compel settlement as supplement to motion for leave to file motion to vacate decision we interpret these entries to relate to a motion for summary_judgment of a percent discount as a sanction which was filed by attorneys jones and o’donnell on date however in gridley ii we disallowed any award for services in preparing that motion see gridley ii part ii j likewise in this case we disallow fees incurred in reviewing that motion accordingly we further reduce petitioners’ award by hours amounting to dollar_figure attributable as follows minns williams total rate hours dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure amount dollar_figure dollar_figure overhead expenses respondent has identified several fee entries related to overhead expenses these entries total dollar_figure hours19 of the secretary’s services amounting to dollar_figure in fees and dollar_figure for overtime air conditioning on date generally 19of respondent’s objection to administrative secretarial services dollar_figure hours of the dollar_figure hours of entries respondent objects to are not included among respondent’s other objections the 5-hour entry dated date is included in respondent’s objections to entries related to joseph nunan discussed supra part iii b the 77-hour entry dated date is included in respondent’s objections to excessive time spent on the date status report discussed infra part iii d furthermore petitioners’ amended fee and expense request includes dollar_figure hours of entries related to the secretary’s services respondent has objected to hours of these entries for reasons other than their being an overhead expense because respondent has expressly objected to only dollar_figure hours of the secretary’s services we assume that respondent did not intend to object to the remaining dollar_figure hours of the secretary’s services as a result we have only included dollar_figure of the dollar_figure hours in our calculation of the total number of hours to which respondent objects overhead expenses such as routine administrative tasks are not properly billable to clients and thus cannot be billed to respondent hensley v eckerhart supra pincite young v commissioner tcmemo_2006_189 a secretary’s services some of the services the secretary provided are similar to those of a paralegal for example one of the secretary’s time entries dated date states preparation of all attorney responses to court order another entry dated date states preparation of pleadings preparation of response to court’s feb order for filing these types of services are directly related to the dixon v remand proceeding and are compensable the secretary’s services to which respondent objects are as follows hours on date for draft letter to ny bar association regarding nunan finalized and send out along with letter to clients re same dollar_figure hour on date described as file prepare for filing and send out status report hour on date described as preparation of travel plans for september status conference dollar_figure hours on date described as preparation for travel plans for minns and williams send itinerary to clients attending hearing dollar_figure hours on date described as preparation for trial strategy meeting dollar_figure hour on date described as file draft sic cover letter and file hongsermeier notice of appearance with tax_court and dollar_figure hour on date described as preparation of government sic status report for distribution and distribute in young we explained as any billing attorney can attest these are the types of attorney time charges that however necessary the underlying activity are difficult to justify on a client invoice because these are not activities for which minns could bill his clients we will not award them to petitioners however because we disallowed the entry dated date in our section dealing with minns’ hours of research concerning nunan we will not reduce petitioners’ award twice for that entry accordingly we reduce petitioners’ requested award by dollar_figure hours of the administrative secretarial services amounting to dollar_figure in fees b overtime air conditioning unlike the entries pertaining to the secretary’s services air conditioning is an overhead expense we therefore reduce petitioners’ requested expense award by the dollar_figure in expenses pertaining to overtime air conditioning inadequately described entries respondent also claims that dollar_figure hours of the requested fees and dollar_figure in expenses in petitioners’ current application are not adequately described so that we can determine whether those entries are related to the proceeding on remand of the dollar_figure hours dollar_figure are attributable to minns and dollar_figure are attributable to williams however in their amended fee request petitioners deleted dollar_figure hours of minns’s services on date with regard to the remaining dollar_figure hours dollar_figure minus dollar_figure equals we agree with respondent that those entries are too vague to enable us to determine whether they are reasonably related to the dixon v remand proceeding for example one entry dated date claims that minns spent dollar_figure hours review ing tax_court orders and pleadings because we cannot determine whether these tax_court orders were related to the court_of_appeals for the ninth circuit’s primary mandate or another matter entirely we cannot determine whether the dollar_figure hours are reasonably related to the proceeding on remand we also agree with respondent that the expenses totaling dollar_figure are inadequately described the entries refer to dollar_figure for pilot group meetings dollar_figure in long distance charges between and dollar_figure for copying and mailing expenses and dollar_figure for a small_group lunch we cannot determine the content or subject matter of the pilot group meetings long distance phone calls copied and mailed documents or small_group lunch we will therefore follow the same approach as discussed in our client relations section supra and reduce the award for these expenses by percent therefore we reduce petitioners’ requested award by dollar_figure hours amounting to dollar_figure in fees as well as dollar_figure in expenses allocable as follows rate hours dollar_figure amount dollar_figure dollar_figure minns william sec_175 dollar_figure dollar_figure expenses -- dollar_figure -- --- dollar_figure dollar_figure total miscellaneous respondent also objects to dollar_figure hours of entries for miscellaneous reasons of these dollar_figure are attributable to minns dollar_figure are attributable to williams and dollar_figure are attributable to the paralegal as follows rate hours dollar_figure amount dollar_figure dollar_figure minns william sec_175 dollar_figure paralegal dollar_figure total --- dollar_figure dollar_figure we will address in turn respondent’s miscellaneous objections to entries relating to the services of minns williams and the paralegal a minns’ services the dollar_figure hours attributable to minns’ services are as follows hours on date dollar_figure hours on date hour on date hour on date hour on date dollar_figure hour on date hours on date hour on date hour on date hour on date dollar_figure hour on date dollar_figure hours on date dollar_figure hours on date hour on date and dollar_figure hour on date the entry dated date claims that minns spent hours that day discussing petitioners’ tax_liability with snell the accountant respondent argues that these hours are not sufficiently related to the proceeding on remand we disagree calculating petitioners’ tax_liabilities was essential to the remand proceeding moreover snell’s participation in the remand proceeding was so extensive that it resulted in snell replacing minns at the counsel table during the las vegas trial session thus we make no adjustments to petitioners’ award for this entry the entry dated date claims that minns spent dollar_figure hours that day researching tax_shelters respondent claims that this research is not sufficiently related to the proceeding following the court_of_appeals for the ninth circuit’s primary mandate in dixon v we agree with respondent and reduce petitioners’ award by dollar_figure hours of minns’ services related to researching tax_shelters the entry dated date claims that minns spent hour that day discussing a status report with binder respondent objects that porter hedges’ timesheets indicate that the discussion lasted only hour we think that a 2-hour time difference is reasonable and decline to reduce petitioners’ award relating thereto the entry dated date claims that minns spent hour that day in a telephone conference with binder respondent argues that the timesheets of porter hedges reflect that the conference lasted no more than hour we agree with respondent and reduce the amount awarded for this entry by hour the entry dated date claims that minns spent hour reviewing the tax_court rules and speaking to wolfe schroeter schroeter an attorney listed as practicing family law in texas respondent argues that this entry is not sufficiently related to the proceeding on remand we agree petitioners have not shown that minns’ review of the tax_court rules and consultation with schroeter were reasonably related to the dixon v remand proceeding moreover petitioners have not responded to respondent’s contention that schroeter does not practice tax law without elaboration we cannot determine what connection--if any--minns’ conversation with schroeter has with ascertaining the terms of the thompson settlement we therefore reduce petitioners’ award for this entry by hour of minns’s services the entry dated date claims that minns spent dollar_figure hour reviewing a letter from binder and calling binder respondent objects that this conflicts with the porter hedges timesheets which indicate minns and binder’s telephone conversation lasted hour even if the telephone conversation lasted only hour we do not think it is unreasonable for petitioners to request an award for dollar_figure hour for this entry if we take into account that minns not only spoke to binder but also reviewed binder’s letter it is reasonable that minns’ timesheet reflects a longer period than does porter hedges’ therefore we allow this entry in its entirety the entry on date claims that minns spent hours reviewing a letter from binder written to irs chief_counsel b john williams b j williams respondent objects that there is no record of a letter from binder to b j williams reflected in binder’s timesheets we disagree with respondent on date binder recorded that he drafted and revised a letter to b j williams and sent a copy of the letter to all counsel of record for review there is a discrepancy between binder’s and minns’ entries as to when the proposed letter to b j williams was written which as previously mentioned is not the first time minns’ entries have been inconsistent with binder’s however we are satisfied notwithstanding respondent’s objection that minns spent hours reviewing binder’s draft letter we note in passing that respondent did not object to the time that binder spent in preparing the letter and that possibly the letter was never sent we will not reduce petitioners’ fee award for this entry the entry dated date claims that minns spent hour reviewing a stipulation to take the deposition of peter d bakutes bakutes deputy regional_counsel for tax litigation for the western region in san francisco respondent argues that bakutes’ testimony had already been taken on date however contrary to respondent’s objection the stipulation to take bakutes’ testimony on date was filed with the court on date nonetheless we will not award any fees for minns’ review of the stipulation to take bakutes’ testimony the document contained less than one full page of text additionally it was of little importance on date because bakutes’ testimony had already been taken therefore minns should have expended no more than a de_minimis amount of time reviewing the stipulation to take bakutes’ testimony accordingly we will reduce petitioners’ requested award by hour of minns’ services amounting to dollar_figure in fees the entry dated date claims that minns spent hour that day reviewing petitioners’ second motion for a hearing which binder filed on date because the second motion for a hearing was related to the dixon v remand proceeding and the hearing was later held in washington d c we allow this entry in its entirety the entry dated date claims that minns spent hour that day reviewing an order issued on date respondent argues correctly that no order was issued on date we thus reduce petitioners’ award by hour amounting to dollar_figure in fees the entry dated date claims that minns spent dollar_figure hour reviewing an order issued date respondent objects that we did not issue an order on date we agree with respondent and reduce petitioners’ award by dollar_figure hours of minns’ services amounting to dollar_figure in fees the entry dated date claims that minns spent dollar_figure hours that day reviewing binder’s draft supplement to petitioners’ motion to allocate the burden_of_proof which petitioners claim was filed on date respondent argues that no supplement to the motion to allocate the burden_of_proof was ever filed we agree with respondent and we need not award fees for hours wasted through inefficiency see hensley v eckerhart u s pincite young v commissioner tcmemo_2006_189 therefore we will reduce petitioners’ requested award by dollar_figure hours of minns’ services amounting to dollar_figure in fees related to this entry the entry dated date claims that minns spent dollar_figure hours on phone calls with binder and a client conference respondent objects that porter hedges’ timesheets do not reflect that minns and binder spoke on that date we agree with respondent that petitioners should not receive an award for time attributable to a conference with binder that never happened accordingly we will reduce the amount awarded to petitioners by percent we also note that the remaining portion of the entry is attributable to nonspecific client communications for the reasons discussed in our client relations section supra we have determined that we will award only percent of the requested award for entries pertaining to client communications that do not specify the subject matter of those communications we reduce petitioners’ award pertaining to the entry dated may by percent or dollar_figure hour of minns’ services amounting to dollar_figure in fees the entry dated date claims that minns spent hour in conference with a client and in a telephone conference with all counsel respondent objects arguing that the porter hedges timesheets indicate that the conference lasted only hour we agree with respondent that the conference was only hour however the entry indicates that minns also held a conference with a client by inference the remaining hour of the date entry is attributable to that client conference because we have determined that we will award only percent of nonspecific client relations entries we reduce the award for this entry by dollar_figure hour which i sec_50 percent of the hour attributable to a client conference amounting to dollar_figure in fees the entry dated date states that minns spent dollar_figure hour that day composing an email to snell regarding stipulated decisions in the chapin and meyner cases respondent argues that these stipulated decisions are not sufficiently related to the proceeding on remand we agree and reduce petitioners’ requested award by dollar_figure hour therefore after reviewing respondent’s miscellaneous objections to minns’ fee entries we have reduced petitioners’ requested award by dollar_figure hours of minns’ services totaling dollar_figure in fees b williams’ services the dollar_figure hours of williams’ services respondent objects to comprise hour on date hours on date hour on date dollar_figure hour on date and dollar_figure hours on date the entry dated date states that williams spent hour reviewing tax_court rules and speaking with schroeter respondent objects that these activities are not sufficiently related to the proceeding on remand we agree with respondent for the same reasons as those in our discussion of a nearly identical entry referring to minns’ services see supra part iii b a we reduce petitioners’ requested award by hour of williams’ services amounting to dollar_figure in fees the entry dated date states that williams spent hours reviewing a memo binder had written to b j williams for the reasons provided in our discussion of a nearly identical entry related to minns’ review of the proposed letter to b j williams we decline to make any adjustments to petitioners’ award for this entry see supra part iii b a the entry dated date states that williams spent hour reviewing petitioners’ second motion for a hearing which binder filed on date respondent argues that this is not sufficiently related to the proceeding on remand we disagree this motion resulted in our ordering the final hearing session in washington d c we will not reduce petitioners’ requested award for this entry the entry dated date states that williams spent dollar_figure hour reviewing an order we issued on date respondent argues correctly that no order was issued on date accordingly we reduce petitioners’ requested award by dollar_figure hour of williams’ services the entry dated date states that williams spent dollar_figure hours in a conference with a client followed by a conference with minns and binder respondent objects that the porter hedges timesheets do not reflect a teleconference on that date we agree with respondent for the same reasons as those in our discussion of respondent’s objection to a nearly identical entry related to minns’ services see supra part iii b a we reduce petitioners’ award by dollar_figure hour percent of the value of this entry after reviewing respondent’s miscellaneous objections to williams’ services we reduce petitioners’ requested award by a total of dollar_figure hours of williams’ services amounting to dollar_figure in fees c paralegal services respondent raises several miscellaneous objections to dollar_figure hours of paralegal services those dollar_figure hours comprise the following entries hour on date dollar_figure hours on date and hours on date the entry dated date states that the paralegal spent hour preparing a letter to be sent to b j williams respondent argues that the letter to b j williams was not sufficiently related to the proceeding on remand we disagree for the reasons stated in our earlier discussion of a similar entry pertaining to minns’ services see supra part iii b a therefore we will not deduct any portion of this time entry from petitioners’ requested award the entry dated date states that minns’ paralegal spent dollar_figure hours preparing contracts to send to the new pilot group respondent objects that these are engagement agreements and not part of the dixon v remand proceeding we agree with respondent engagement agreements are not sufficiently related to the dixon v remand proceeding to merit our awarding fees for preparing them we adjust petitioners’ requested award downward by dollar_figure hours of paralegal services amounting to dollar_figure the entry dated date states that minns’ paralegal spent hours preparing a status report respondent objects that binder not minns prepared the status report and that hours is excessive for preparing an eight-page status report we agree with respondent hours is excessive for reviewing an eight-page status report we think that hour is a reasonable amount of time to have spent reviewing an eight-page status report we reduce petitioners’ requested award by hours of the paralegal’s services amounting to dollar_figure in fees therefore after considering respondent’s objections to miscellaneous fee entries related to the paralegal’s services we reduce petitioners’ requested award by an additional dollar_figure hours in paralegal time amounting to dollar_figure in fees d total accordingly we deduct a total of dollar_figure hours of entries corresponding to respondent’s miscellaneous objections amounting to dollar_figure in fees of these hours dollar_figure are attributable to minns’ services dollar_figure are attributable to williams’ services and dollar_figure are attributable to minns’ paralegal’s services rate hours dollar_figure amount dollar_figure dollar_figure minns william sec_175 dollar_figure dollar_figure paralegal dollar_figure dollar_figure total --- dollar_figure dollar_figure total reductions for entries not reasonably related to dixon v remand proceeding after examining the entries that respondent objects to as not reasonably related to the dixon v remand proceeding we have reduced petitioners’ requested award by dollar_figure hours of services amounting to dollar_figure in fees and dollar_figure in expenses therefore after our reductions in response to respondent’s objections petitioners would be left with an award of dollar_figure in fees tabulated below and dollar_figure in expenses hours hourly requested disallowed remaining rate award minns dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure williams dollar_figure dollar_figure dollar_figure dollar_figure paralegal dollar_figure dollar_figure dollar_figure dollar_figure secretary dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure -- dollar_figure c reliability of documentation respondent has asserted and minns does not deny that the minns law office did not maintain comtemporaneous timesheets this is the primary reason that respondent rejected minns’ belated efforts to reach an agreement on fees and expenses respondent was able to reach agreement on this subject with irvine and sticht because they had maintained the necessary records and had started presenting them to respondent many months before we ordered all petitioners in the dixon v remand proceeding to file their fee and expense requests with the court it is our understanding that the minns law office created the entries to support the minns request by using the porter hedges entries as a starting point we are left with the definite impression that the use of this method by the minns law office has resulted in the claim of a total number of hours that approaches the number of hours that respondent agreed amounted to a reasonable expenditure of time by porter hedges which by informal agreement with all counsel took the leading role on behalf of petitioners in the dixon v remand proceedingdollar_figure after having addressed respondent’s specific objections to the reasonable relationship of various tasks undertaken by the minns law office to the dixon v remand proceeding we are left with a lack of confidence in the accuracy of the figures for the remaining hours in dixon iv we imposed one-third across-the- board reductions to petitioners’ fee requests because of inadequate substantiation by their counsel d duplicative and excessive efforts we now address respondent’s objections that the number of hours of services petitioners request is excessive and includes duplicative efforts respondent specifically points to dollar_figure hours amounting to dollar_figure in fees related to preparing the date status report dollar_figure hours amounting to dollar_figure 20we have nevertheless dealt with respondent’s specific objections to time spent on various tasks by assuming the accuracy and correctness of the amounts of time claimed for the purpose of removing them from the total 21respondent’s objections to entries related to minns and his staff’s preparation of the date status report are attributable as follows minns rate hours dollar_figure amount dollar_figure dollar_figure william sec_175 dollar_figure dollar_figure secretary dollar_figure dollar_figure total --- dollar_figure dollar_figure in fees related to preparation for hearings and depositions dollar_figure hours of other miscellaneous entries amounting to dollar_figure in fees and dollar_figure in travel_expenses related to the hearings however because we find that minns’ efforts as a whole are excessive we decline to reduce petitioners’ award on the basis of respondent’s individual objections to excessive time and fees instead we will apply an across-the-board reduction of one-third to petitioners’ remaining award excessive fees and expenses we agree with respondent’s assertions that many of the entries in petitioners’ fee request are excessive minns has claimed excessive hours and expenses for preparing the date status report preparing for hearings travel and in general in comparison to the other firms minns and his staff 22respondent’s objections to entries related to minns and his staff’s preparation for hearings and depositions are attributable as follows minns rate hours dollar_figure amount dollar_figure dollar_figure william sec_175 dollar_figure dollar_figure paralegal dollar_figure dollar_figure total --- dollar_figure dollar_figure 23respondent’s objections that other miscellaneous entries are excessive are attributable as follows minns rate hours dollar_figure amount dollar_figure dollar_figure william sec_175 dollar_figure dollar_figure --- dollar_figure dollar_figure total spent approximately twice the time preparing the status report they fileddollar_figure moreover the minns law office’s participation in the hearing sessions and depositions was minimal minns attended only the first day of both the august houston status conference and the september hearing session additionally although williams attended the status conferences and the hearing sessions she did not actively participate in the proceedings however despite our agreement with respondent that 24minns and his associates claim to have spent hours drafting the status report on behalf of the hongsermeiers the report minns filed contained approximately three pages of single- spaced text binder and irvine spent approximately dollar_figure hours preparing the status report filed on behalf of the dixons and the dufresnes the body of the status report prepared by porter hedges’ attorneys contained approximately pages of double- spaced text sticht’s time sheets indicate that he and his associates spent approximately hours preparing the status report filed on behalf of certain non-test-case petitioners sticht’s report contained approximately three pages of double-spaced text and was submitted with several attached exhibits approximately three pages of the attached exhibits were sticht’s own work prepared for the status report izen’s timesheets indicate that he and his associates spent approximately dollar_figure hours between preparing the status report izen filed on behalf of the youngs and the owenses the report izen filed contained approximately five pages of double-spaced text jones’ timesheets indicate that he and his associates spent dollar_figure hours preparing the status report and the report contained approximately three pages of double-spaced text these hours and expenses are excessive we make no reductions to petitioners’ award on the separate bases of respondent’s objections reduction for duplicative and excessive efforts we do not find that this inflation of hours is limited to the entries respondent objects to as excessive the hours and expenses in minns’ timesheets are generally excessive and are duplicative of the services provided by binder we will therefore apply a general reduction of one-third to the fees for the time remaining after we addressed respondent’s specific objections because the attorneys at porter hedges performed the bulk of the work during the remand period we find that it would be unreasonable and a duplication of effort for the other firms participating in the remand proceeding to bill as many hours as note supra shows minns and izen both claimed more than big_number hours on the same order of magnitude as the time claimed by the porter hedges attorneys whereas sticht and jones claimed more than big_number fewer hours than the time claimed by minns and izen we find and hold that it would be unreasonable and an exercise of poor billing judgment for minns to bill almost as many hours as the porter hedges attorneys it is in the light of this observation coupled with the lack of contemporaneous documentation for the minns fee and expense request that we reduce by one-third minns’ overall fee award for the remaining time claimed conclusion to calculate the award we first reduce minns’ and williams’ claimed hourly rates we then reduce the hours petitioners have requested for minns williams the paralegal and the secretary by our downward adjustments for fees not sufficiently related to the dixon v remand proceeding which would leave petitioners a fee award of dollar_figure then we reduce the remainder by one-third percent of the remaining fee amount amounting to dollar_figure to reflect overlawyering and lack of contemporaneous documentation after completing these calculations we find that petitioners are entitled to an award of dollar_figure in fees and dollar_figure in expenses giving effect to our concluding determinations in dixon ix and gridley ii we shall invoke our inherent power to require respondent to pay to petitioners additional_amounts equal to interest at the applicable rates for underpayments under sec_6601 and sec_6621 on dollar_figure and dollar_figure from date when petitioners filed their motion to amend their original request for attorney’s fees relating to the dixon v remand proceedingdollar_figure we will address the manner in which the awards are to be administered in a separate order or orders implementing this opinion to give effect to the foregoing an appropriate order or orders will be issued 25we provide for accrual of amounts equal to interest from the later date petitioners amended their original request for attorney’s fees because their original request contained numerous errors that remained uncorrected until they filed their amended request
